DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14-16 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paunicka et al., Pub.No.: US 20170349283 A1; in view of Morris et al., Pub. No.: US 20120091259 A1; further in view of Snyder et al., Pub. No.: US 20040130902 A1; further in view of Sullivan et al., Pub. No.: US 20180009549 A1.

Regarding claims 1, 15 & 21, Paunicka et al. discloses, an apparatus & a method for recovering an unmanned vehicle, comprising: 
a container for storing at least one unmanned vehicle, the container having an opening for receiving an unmanned vehicle ([0016] “a respective UAV 12 that has been captured 
    PNG
    media_image1.png
    248
    432
    media_image1.png
    Greyscale
captured UAV 13, and a respective UAV 12 that has been captured, loaded, and stored within aircraft 14 may be designated as a stored UAV 104, however, the respective UAV 12 is the same respective UAV 12 whether it is airborne, captured, or stored.”); 
an extendable tether, a first end of the tether being coupled to the inside of the container, a second end of the tether (claim 15 amended: “fixed to an inside portion of a container”) being arranged to pass through the opening ([0022] “Tether system 20 is configured to be used with retrieval ramp 18 to capture UAV 12 and transfer UAV 12 to aircraft 14. Tether 22 extends from an initial tether end 54 to a terminal tether end 56.”); 
a transmitter ([0021] “Retrieval ramp 18 may include a restraint transport mechanism 52 that is configured to move restraint structure 48 with respect to elongate surface 24 of retrieval ramp 18 (e.g., with respect to first ramp portion 30 and second ramp portion 32) and/or with respect to aircraft 14.” & [0029] Systems 10 may include frame 74 positioned within aircraft 14. In some systems, frame 74 may be coupled to aircraft 14 such that frame 74 is substantially immovable with respect to aircraft 14. Additionally or alternatively, frame 74 may be installed non-permanently such that it is selectively and reversibly removable from aircraft 14 and/or selectively moveable with respect to aircraft 14. Frame 74 may link one or more components of system 10 to one another. For example, retrieval ramp 18 and tether system 20 may be coupled to frame 74. In some examples, first ramp portion 30 of elongate surface 24 of retrieval ramp 18 may be coupled to frame 74 such that frame 74 supports first ramp portion 30. In some systems 10, frame 74 may be integrally formed with at least a portion of retrieval ramp 18 such that retrieval ramp 18 may include frame 74. Additionally or alternatively, ramp adjustment mechanism 42 may be coupled to frame 74, such that frame 74 supports ramp adjustment mechanism 42. Additionally or alternatively, frame 74 may be configured to guide and position tether 22 extending from within aircraft 14 (e.g., extended portion 72 of tether 22), thereby facilitating positioning of terminal tether end 56 beyond elongate surface 24 (e.g., beyond terminal end 28 of retrieval ramp 18) and beyond restraint structure 48. For example, terminal tether end 56 of tether 22 may extend away from tether extension mechanism 68 and be guided by frame 74 such that extended portion 72 of tether 22 extends along retrieval ramp 18 and through restraint structure 48. In some systems 10, extended portion 72 of tether 22 extends from tether extension mechanism 68, towards frame 74, and passes through a tether guide 77 coupled to the frame.); 
a processor ([0041] Controller 16 may generally include one or more sensors 106 (e.g., first sensor 106, second sensor 106′, etc.) and one or more processors 108 (e.g., first processor 108, second processor 108′, etc.). 
Paunicka et al. is not explicit on “electrically connecting an unmanned vehicle to the transmitter”, however Morris et al., US 20120091259 A1, teaches TOWABLE AIR VEHICLE and discloses;
a wired connection disposed within the tether for electrically connecting an unmanned vehicle to the transmitter ([0042] “In an example, the controller can receive signals from remote transmitters, e.g., a land based transmitter or from the towing aircraft.” The controller can adjust components of the autogyro assembly using the received signal.” & [0157] “The vehicle 1500 is quickly unfolded/assembled and the tether attached. The operator station is powered and initialized, followed by electrical power being applied to the flight vehicle avionics (e.g., controller and sensors) and payload”:... “An onboard battery pack can provide power to the electric motors during the takeoff and landing sequence, or power the sensor pack if ground power is lost or power the engines to return the vehicle to base in the event of an extended ground power failure. The tether can provide an electrical connection, e.g., power for the sensor pack and recharge the battery pack during the sustained auto rotation.”); and 
Morris et al. teaches that these features are useful in order to provide an unmanned autogyro for use in maritime and/or surveillance environments.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Morris et al. with the system disclosed by Paunicka et al. in order to improve performance in the maritime and surveillance areas. (see para.[0038]).
“light source”. However Snyder et al., US 20040130902 A1, teaches VEHICLE COMBINATION LIGHT WITH INTEGRATED ACCESSORY LIGHT FOR ILLUMINATION and discloses;
at least one asymmetric light source affixed to the second end of the tether (0037] In another aspect of the present invention, the accessory light unit 15 may be provided at the end of a tether 40 attached to the housing of the vehicle combination light 10 as shown for example in FIG. 8. The tether 40 may be retracted through the opening 120 in the side wall to a storage position in which the accessory light unit 15 (and the tether) can be stored within the housing of the vehicle combination light. The tether 40 may then be extended from the housing of the vehicle combination light 10 through the opening 120 in the side wall 115 of the vehicle so that the accessory light unit 15 may be manipulated to illuminate a greater range of areas. For example, the accessory light unit 15 may be manipulated to provide illumination from various different angles.” & [0038] Furthermore, in alternate embodiments, for example, with a vehicle combination light provided on a wall of the vehicle, the tethered accessory light could be used to illuminate the engine compartment, the trunk, or the cargo area of the vehicle. That is, the accessory light would be accessible through an opening in the wall of the engine compartment, the trunk, or the cargo area so that the tethered light could be manipulated to illuminate the engine compartment, the trunk, or the cargo area or even areas proximate the engine compartment, the trunk, or the cargo area.).
Snyder et al. teaches that these features are useful in order to provide a vehicle combination light for use in a vehicle having a compartment includes a housing and a combination light unit arranged in the housing and directed to at least a front or a rear of the vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Snyder et al. with the system disclosed by Paunicka et al. in order to provide an accessory light unit arranged in the housing and directed to an interior of the compartment, such that the accessory light unit is aligned with an opening in a wall of the vehicle that faces toward the 
Further Paunicka et al. in view of Morris et al. further in view of Snyder et al. is not explicit on “control signals through the wired connection”. However Sullivan et al., US 20180009549 A1, teaches SYSTEMS FOR TRANSPORTING, DEPLOYING, AND DOCKING UNMANNED AERIAL VEHICLES MOUNTABLE ON A GROUND VEHICLE and discloses;
wherein the processor is configured to determine the location of the unmanned vehicle relative to the opening and to generate control signals to control control surfaces of the unmanned vehicle such that the unmanned vehicle moves into the opening, and wherein the transmitter is configured to send the control signals to the unmanned vehicle through the wired connection ([0040] The ground vehicle 11 may be configured so that the computing system 14, sensor system 28, actuatable sub-systems 18, 20, 22, 26 and other systems and elements thereof can communicate with each other using a controller area network (CAN) bus 33 or the like. Via the CAN bus and/or other wired or wireless mechanisms, the computing system 14 may transmit messages to (and/or receive messages from) the various vehicle systems and components. Alternatively, any of the elements and/or systems described herein may be directly connected to each other without the use of a bus. Also, connections between the elements and/or systems described herein may be through another physical medium (such as wired connections) or the connections may be wireless connections. & [0045] The UAV embodiment 1200 shown in FIG. 4 may be secured to the ground vehicle 11 by a tether 130 when in flight. The tether may be structured to enable the ground vehicle 11 to pull the UAV along through the air while the ground vehicle 11 is operating. The UAV 1200 may incorporate controllable lift surfaces (schematically represented in flight controls 1105) to aid in controlling the UAV altitude and in maneuvering the UAV. In addition, UAV altitude may be partially controlled by the UAV propulsion system. & [0050] The UAV communications interfaces may be embodied in hardware circuits or circuitry that include and/or are operatively connected with one or more processors (e.g., microprocessors, controllers, or the like) and communication devices (e.g., wireless antennas 107a and/or wired connections (not shown)). These devices may be 
Sullivan et al. teaches that these features are useful in order to provide operation and transportation of unmanned aerial vehicles which are transportable on and deployable from ground vehicles, to extend the sensor range of ground vehicle sensors (see para.[0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sullivan et al. with the system disclosed by Paunicka et al. in order to provide a method for operating an unmanned aerial vehicle. The method includes steps of: providing a housing including a cavity structured to receive the unmanned aerial vehicle therein, and a drafting wall residing at a location forward of at least a portion of the cavity when the housing is mounted on the ground vehicle; operating the unmanned aerial vehicle so as to maneuver the vehicle into a drafting position behind the drafting wall; and operating the unmanned aerial vehicle such that the aerial vehicle moves from the drafting position into the cavity (see para.[0005]).

Regarding claim 2, Paunicka et al. discloses, the apparatus according to claim 1, wherein the second end of the tether comprises a drogue ([0025] “A drogue 62 may be coupled to terminal tether end 56 of tether 22 such that drogue 62 may be configured to receive at least a portion of UAV 12 as the UAV is captured.”).

Regarding claim 3, Paunicka et al. discloses, the apparatus according to claim 1, further comprising a I within the container for restricting movement of the unmanned vehicle ([0023] Tether 22 has a length (e.g., the distance between initial tether end 54 and terminal tether end 56) sufficient for capturing and transferring UAV 12 to aircraft 14. Tether system 20 also includes a capture connector 58 disposed at or near terminal tether end 56 of tether 

Regarding claim 4, Paunicka et al. discloses, the apparatus according to claim 1, further comprising a refuelling connection extendable into the container for coupling to the unmanned vehicle ([0028] Tether 22 may be any suitable material, but in some examples may be an elongate, flexible cable. Tether 22 may be constructed of any material having suitable strength, weight and flexibility characteristics. For example, tether 22 may comprise woven fibers, KEVLAR®, one or more metals, such as steel, alloys, and/or one or more polymers, such as nylon. In some examples, existing tethers may be adapted for use with presently disclosed systems 10. For example, aerial refueling hoses may be adapted to serve as a tether 22 in presently disclosed systems 10. The flexibility of tether 22 may be configured such that forces acting on either aircraft 14 or UAV 12 are not transferred through tether 22 (e.g., forces acting on either aircraft 14 or the UAV 12 may be absorbed by tether 22 as it flexes). & [0048] “Additionally or alternatively, systems 10 may be configured to recharge, refuel, and/or reconfigure one or more captured UAVs. To this end, aircraft 14 may contain components used in the refueling, rearming and/or servicing of UAV 12. For example, aircraft 14 may contain fuel, armaments, spare parts, extra pilots, etc. For extended missions, aircraft 14 may include sleeping quarters for pilots and other personnel. Personnel aboard aircraft 14 may perform refueling, rearming and/or servicing of the UAV 12. In other examples, aircraft 14 may include an autonomous refueling/rearming/servicing system, and may be completely unmanned.).

Regarding claim 6, Paunicka et al. discloses, the apparatus according to claim 1 further comprising a receiver, wherein the receiver is configured to receive positional information from the unmanned vehicle, and wherein the processor is configured to use the positional information to determine the location of the unmanned vehicle relative to the opening ([0042]“Processors 108 are generally configured to guide aircraft 14 and airborne UAV 11 to a given relative position and velocity to facilitate capture of the UAV, and/or to guide and engage a respective UAV connector 60 of a respective airborne UAV 11 with capture connector 58, thereby capturing airborne UAV 11 (at which point UAV 12 is designated captured UAV 13). &  [0055] “As terminal tether end 56 and drogue 62 are drawn into aircraft 14 (such as by reeling in tether 22 and/or by adjusting the position of restraint structure 48 relative to retrieval ramp 18, such as via restraint transport mechanism 52 of FIG. 1), captured UAV 13 is drawn into restraint structure 48 and onto carriage 96, as shown in FIG. 4. As tether 22 is further retracted towards the retracted configuration, captured UAV 13 will be further drawn into restraint structure 48 until drogue 62 is drawn into drogue-receiver 98 of tether system 20. Tether 22 passes through opening 114 in drogue-receiver 98, but drogue-receiver 98 is configured to prevent drogue 62 and captured UAV 13 from being pulled or drawn entirely through restraint structure 48, while drogue-receiver 98 is in the transfer configuration shown.).


    PNG
    media_image2.png
    348
    547
    media_image2.png
    Greyscale
Regarding claim 7, Paunicka et al. discloses, the apparatus according to claim 1, where in the container comprises: at least three walls, wherein first and second walls are arranged in parallel and a third wall is arranged orthogonal to the first and second walls; and a hinge for coupling the second wall to the third wall, about which the second wall is arranged to pivot such that in a first configuration of the second wall the opening is narrow and in a second configuration of the second wall the opening is wide ([0019] Retrieval ramp 18 may be configured such that there is at least a 45 degree range of & [0038] Systems 10 may include one or more storage structures 82 positioned within aircraft 14. Storage structure 82 is configured for receiving and storing one or more UAVs 12 captured by system 10. Some storage structures 82 include one or more storage cells 83 (or storage locations 83), each of which serves as a space for a respective captured UAV. Respective storage cells 83 may be structurally separated from one another (such as by one or more side walls), or may simply be designated spaces within storage structure 82 without a physical barrier between respective storage cells 83. Each storage cell 83 may include a respective carriage 96. One or more storage cells 83 may contain a stored UAV 104, which may be a respective airborne UAV 11 that has been captured by system 10. In some systems, storage structure 82 may be 

Regarding claims 8 & 16, Paunicka et al. discloses, the apparatus according to claim 1 & the method according to claim 15, comprising at least one retractable guide extendable from at least one wall of the container to increase the width of the opening ([0029] “Additionally or alternatively, frame 74 may be configured to guide and position tether 22 extending from within aircraft 14 (e.g., extended portion 72 of tether 22), thereby facilitating positioning of terminal tether end 56 beyond elongate surface 24 (e.g., beyond terminal end 28 of retrieval ramp 18) and beyond restraint structure 48. For example, terminal tether end 56 of tether 22 may extend away from tether extension mechanism 68 and be guided by frame 74 such that extended portion 72 of tether 22 extends along retrieval ramp 18 and through 

Regarding claim 9, Paunicka et al. discloses, the apparatus according to claim 8, wherein the retractable guide is a conical net ([0148] A54. The retrieval ramp of any of paragraphs A49-A53, wherein the drogue-receiver is substantially conical.).

Regarding claims 11 & 22, Paunicka et al. discloses, a vehicle  comprising the apparatus according to claim 1,
(claim 11) wherein the container is disposed on an exterior surface of the vehicle
(claim 22) wherein the vehicle is an aircraft.
 ([0016] As schematically illustrated in FIG. 1, systems 10 of the present disclosure are configured for capturing one or more UAVs 12 and loading each UAV 12 captured by a system 10 to an aircraft 14. Systems 10 are configured to capture a respective UAV 12 and transfer it to aircraft 14 while UAV 12 and aircraft 14 are airborne.  & [0031] Aircraft 14 may be any suitable aircraft. In some examples, aircraft 14 may be a carrier aircraft or a cargo aircraft. Aircraft 14 may be specifically designed and built for UAV launch and/or retrieval in some examples. In other examples, aircraft 14 may be a converted aircraft, such as a cargo airlifter that has been converted to house system 10 for retrieval of airborne UAVs. Aircraft 14 may be piloted, autonomous, and/or remotely piloted in various examples. Retrieval ramp 18, tether system 20, and/or controller 16 may be housed inside aircraft 14. Additionally or alternatively, aircraft 14 may include one or more aircraft-based sensors 80 configured to facilitate retrieval of UAV 12, frame 74, and/or one or more stored UAVs 104 that have previously been captured. For example, one or more system components may be housed within (e.g., positioned within and/or coupled to) cargo bay 76 of aircraft 14. In some such examples, as retrieval ramp 18 is moved towards the extended configuration, at least a portion of retrieval ramp 18 (e.g., second ramp portion 32) may be moved out of cargo bay 76. At least a portion of retrieval ramp 18 may be mounted in cargo bay 76. For example, first ramp portion 30 may be mounted in cargo bay 76. Additionally or alternatively, one or more system components may be coupled to the exterior of aircraft 14. For example, one or more aircraft-based sensors 80 may be mounted on or coupled to the exterior of the aircraft in some examples.).

Claims 10 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paunicka et al., Pub.No.: US 20170349283 A1; in view of Morris et al., Pub. No.: US 20120091259 A1; .

Regarding claim 10, Paunicka et al. discloses, the apparatus according to claim 1,
Paunicka et al. is not explicit on “a pod is configured to be coupled to a hardpoint of an aircraft”, however Takacs et al., US 20060060710 A1, teaches IN-FLIGHT REFUELING SYSTEM, DAMPING DEVICE AND METHOD FOR PREVENTING OSCILLATIONS IN IN-FLIGHT REFUELING SYSTEM COMPONENTS and discloses;
further comprising a pod having the container housed therein, wherein the pod is configured to be coupled to a hardpoint of an aircraft ([0019] FIG. 1 shows an in-flight refueling system according to one embodiment of the present invention including a tanker aircraft 110 and an elongate hose 114 extending therefrom. The elongate hose 114 comprises a first end (not shown) that is carried by the tanker aircraft 110 and may be operably engaged with a fuel reservoir located within a fuselage, wing structure, or other internal compartment within the tanker aircraft 110. In some embodiments, the first end of the elongate hose 114 may further be operably engaged with a refueling pod  (not shown) that may be configured to be carried by a hardpoint located, for instance, on a portion of a wing of the tanker aircraft 110. Furthermore, the elongate hose 114 may be configured to be capable of being taken up from an extended position and rolled up on, for instance, a rotating drum assembly that may be disposed within a fuselage of the tanker aircraft 110 or within a refueling pod carried on a wing hardpoint of the tanker aircraft 110. Also shown in FIG. 1 is the second end of the elongate hose 114 extending aft and below the tanker aircraft 110 and operably engaged with a drogue 118. The elongate hose 114 and drogue 118 attached thereto are thus positioned so as to be capable of being engaged by, for instance, a refueling probe 125, carried by a second aircraft 120 which may approach the tanker aircraft 110 from the aft and below as part of an in-flight refueling operation.).
Takacs et al. teaches that these features are useful in order to provide an in-flight refueling system, damping device and method for enhancing the stability of an elongate 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Takacs et al. with the system disclosed by Paunicka et al. in order to provide an in-flight refueling of a manned or unmanned aircraft using a probe and drogue in-flight refueling system, and specifically, providing a damping device having the capability of resisting changes in the disposition of an elongate hose trailing from a tanker aircraft as part of an in-flight refueling operation so as to prevent oscillatory motion or other changes in disposition of the elongate hose to stabilize the elongate hose as it is extended from a tanker aircraft as part of an in-flight refueling operation (see Abstract & para.[0001]).       

Regarding claim 14, Paunicka et al. discloses, a system for recovering an unmanned air vehicle, the system comprising: the apparatus according to claim 10; and an unmanned vehicle comprising a probe for engaging with a tether extending from a container, the unmanned vehicle being configured to detect a light source on the tether and use the light source to engage with the tether ([0061] Next, as shown in FIG. 7, drogue-receiver 98 is transitioned to the delivery configuration, wherein drogue-receiver 98 is rotated with respect to the rest of restraint structure 48, thereby allowing passage of captured UAV 13 through the respective spaced-apart arch 94 nearest fore end region 92 of restraint structure 48. In transitioning drogue-receiver 98 to the delivery configuration, UAV connector 60 of captured UAV 13 is disengaged from capture connector 58 within drogue 62, and probe 66 of captured UAV 13 is removed from drogue 62. Such movement of drogue-receiver 98 to the delivery configuration may be accomplished by further retracting tether 22, as guided by tether guide 77 on frame 74, thereby pulling drogue 62 and drogue-receiver 98 away from captured UAV 13. In other examples, a separate mechanism may be configured to move drogue-receiver 98 to the delivery configuration.).

Response to Arguments
In regard to amended claims 11, 15 & 21 and newly added claim 22; all have been disclosed by the associated prior art(s) as shown on the current office action. 

In regard to “claim Interpretation”;  it is confirmed that there is no any use of the terms “means” or “step” in the claims which means none invoking 35 USC 112(f). However, Office use the standard generic statement unless any claim elements to be specified. 

Applicant's arguments, see Applicant Arguments/Remarks pages 6-14, filed on 01/24/2022, with respect to claims 1-4, 6-11, 14-16 & 21 with claims 1, 15 & 21 being in independent form, have been fully considered but they are not persuasive. 

In response to the applicant argument regarding claim 11; it has been disclosed , before and after the amendment, by Paunicka et al. ref. para. [0016] & [0031]. 

In response to applicant's argument that “none of the references specifically recognized the advantages discussed in the present application”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant argument regarding  "container for storing at least one unmanned vehicle, the container having an opening for receiving an unmanned vehicle; an extendable tether, a first end of the tether being coupled to the inside of the container, a second end of the tether being arranged to pass through the opening", as claimed in claim 1, have been disclosed Paunicka et al., at least with ref. para. [0016], [0021]-[0022], [0029], [0041] with BRI consideration of the claim elements. 

As per the instant application specification, a container described as “a container for storing at least one unmanned vehicle, the container having an opening for receiving an unmanned vehicle”. Considering BRI with this limitation, in the prior art, any “storage structure” that UAV can be transferred into would be interpreted as “container” , as applied on the current prior art, Paunicka et al., the restraint structure 48, the storage structure 82, or a combination thereof” show that Applicant's claimed container is taught.

In response to applicant's argument that  Snyder et al., US 20040130902 A1, teaches VEHICLE COMBINATION LIGHT WITH INTEGRATED ACCESSORY LIGHT FOR ILLUMINATION is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Snyder et al. is in the same field of endeavor as being in “vehicle combination light for illumination” and also reasonable pertinent to the problem to provide a light source for illumination. 

In response to applicant argument regarding  an improper combination of references, 
Paunicka; James Louis et al., US 20170349283 A1, teaches	SYSTEMS AND METHODS FOR IN-FLIGHT RETRIEVAL OF UNMANNED AERIAL VEHICLES,
Snyder, Mark D.  et al., US 20040130902 A1, teaches VEHICLE COMBINATION LIGHT WITH INTEGRATED ACCESSORY LIGHT FOR ILLUMINATION, and 
Sullivan; Richard M. et al., US 20180009549 A1, teaches SYSTEMS FOR TRANSPORTING, DEPLOYING, AND DOCKING UNMANNED AERIAL VEHICLES MOUNTABLE ON A GROUND VEHICLE,
Takacs; John F. et al.	US 20060060710 A1	IN-FLIGHT REFUELING SYSTEM, DAMPING DEVICE AND METHOD FOR PREVENTING OSCILLATIONS IN IN-FLIGHT REFUELING SYSTEM COMPONENTS;
qualifying analogous art, having some common and different features that may cure each one’s deficiencies for a person who has ordinary skill in the art. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant argument regarding “the rejection of claim 3 is improper at least Paunicka’ s capture connector 58 fails to teach the claimed grab”. However, at least the para.[0021]-[0023] cites the terms “the respective UAV is secured within restraint structure 48” and “UAV 12 includes a UAV connector 60 configured to be engaged with capture connector 58 of tether system 20, such that UAV 12 is captured by system 10 when UAV connector 60 and capture connector 58 are engaged with one another” which are discloses the claim elements beside the inheritance of the system.

In response to applicant’s argument that “claim 3 citation “grab” serves an entirely different purpose”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant argument that Takacs fails to remedy the deficiencies of Paunicka, Morris, Snyder, and Sullivan, as discussed previously herein. However, Takacs is a qualifying prior art and disclosing claim 10 & claim 14 cited elements “the pod is configured to be coupled to a hardpoint of an aircraft” is disclosed at least in para. [0019] of Takacs; “In some embodiments, the first end of the elongate hose 114 may further be operably engaged with a refueling pod  (not shown) that may be configured to be carried by a hardpoint located, for instance, on a portion of a wing of the tanker aircraft 110.” . Therefore the argument is not persuasive. 

In response to applicant's argument that "The mere fact that references can be combined or modified is not sufficient to establish prima facie obviousness.", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Refer to the current office action corresponding parag. Shows the teaching, suggestion, or motivation for the rejection.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nugent; Thomas J. et al.	US 20150041598 A1	AERIAL PLATFORM SYSTEM, AND RELATED METHODS
Fournier; Jean-Claude	US 20100192831 A1	SUBMARINE PROVIDED WITH A DEVICE FOR RELEASING AND RECOVERING A SECONDARY UNDERWATER VEHICLE
Crowell; Jonathan C. et al.	US 20090107388 A1	EXTERNAL RESCUE AND RECOVERY DEVICES AND METHODS FOR UNDERWATER VEHICLES
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665